MARY'S OPINION HEADING                                           




NO. 12-00-00341-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



BENNIE FINISTER, §
	APPEAL FROM THE 349TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

EVA G. BIRDOW, ET AL.,
APPELLEES§
	ANDERSON COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
perfected his appeal on November 16, 2000.  Thereafter, the record was filed on January 30, 2001,
making Appellant's brief due on or before March 1, 2001.  By way of extensions of time, the
deadline was extended to July 23, 2001.  When Appellant failed to file his brief on or before July 23,
this Court notified him on August 2, 2001 that the brief was past due, and it warned that if no
response explaining the delay was received by August 17, 2001,  the appeal would be dismissed for
want of prosecution under Tex. R. App. P. 42.3(c) and Tex. R. App. P. 38.8(a)(1).  
	As of August 24, 2001, Appellant has neither tendered his brief nor otherwise responded to
this Court's notice.  Accordingly, Appellant's appeal is dismissed for want of prosecution pursuant
to Tex. R. App. P. 38.8(a)(1) and 42.3.(b).
Opinion delivered September 5, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


DO NOT PUBLISH